Adamis Pharmaceuticals Corporation 10-K Exhbit 3.3 CERTIFICATE OF AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF ADAMIS PHARMACEUTICALS CORPORATION Adamis Pharmaceuticals Corporation, a corporation organized under and existing under the laws of the State of Delaware (the “Corporation”), certifies that: FIRST:The name of the Corporation is Adamis Pharmaceuticals Corporation. SECOND:The Board of Directors of the Corporation, acting in accordance with the provisions of Sections 141 and 242 of the Delaware General Corporation Law, adopted resolutions to amend Article IV, Paragraph A, of the Amended and Restated Certificate of Incorporation of the Corporation to read in its entirety as follows: “A.The Company is authorized to issue two classes of stock to be designated, respectively, “Common Stock” and “Preferred Stock”.The total number of shares of all classes of capital stock which the Company shall have authority to issue is two hundred ten million (210,000,000), of which two hundred million (200,000,000) shares shall be Common Stock, having a par value of $0.0001 per share (the “Common Stock”), and ten million (10,000,000) shares shall be Preferred Stock, having a par value of $0.0001 per share (the “Preferred Stock”).” THIRD:This Certificate of Amendment to the Amended and Restated Certificate of Incorporation was submitted to the stockholders of the Corporation and was duly approved by the required vote of stockholders of the Corporation in accordance with Sections 222 and 242 of the Delaware General Corporation Law. IN WITNESS WHEREOF, said Certificate of Amendment to the Restated Certificate of Incorporation has been duly executed by its authorized officer on this 29th day of October, 2012. ADAMIS PHARMACEUTICALS CORPORATION By: /s/ Dennis J. Carlo Dennis J. Carlo, Ph.D. Chief Executive Officer
